Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher George on 1/26/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 9, 19 and 39 are cancelled by this amendment. 
1.	A gas turbine engine comprising:
an engine core having a first service fitting and a second service fitting spaced from the first service fitting;
a service tube mounted to and extending between the first service fitting and the second service fitting; 
a heat shield surrounding a portion of the service tube; 
a first support mount of the first service fitting and a second support mount of the second service fitting securing the service tube to the engine core, the first support mount or the second support mount including a ring circumscribing the service tube and having a plurality of opposing spring elements spaced circumferentially about the service tube, the plurality of opposing spring elements extending from the ring to apply a biasing force to the service tube to 
a piston assembly extending from the service tube, the piston assembly including:
a mount ring at a first end of the piston assembly, the piston assembly extending from the service tube at the first end, the mount ring configured to mount the piston assembly to the service tube; and 
a collar between the mount ring and a second end of the piston assembly, the second end opposite the first end, the plurality of opposing spring elements of the first support mount contacting the collar.

12. The gas turbine engine of claim 10 wherein the piston assembly is a first piston assembly, the collar is a first collar, and the second ring is mounted to the service tube, the gas turbine engine further includes:
a sleeve, the sleeve 
a second piston assembly including a second collar, the sleeve circumscribing the second collar and the service tube 

13. A service tube assembly for a turbine engine for providing a fluid about the turbine engine, the service tube assembly comprising:
a first service fitting;
a second service fitting spaced from the first service fitting;
a service tube extending between the first service fitting and the second service fitting; 
a heat shield surrounding a portion of the service tube;
a first support mount of the first service fitting, the first support mount including a first ring circumscribing the service tube and having a first plurality of opposing spring elements spaced circumferentially about the service tube and integral with the first support mount, the first plurality of opposing spring elements extending from the first ring to apply a biasing force to the service tube to dampen resonance of the service tube and 
a piston assembly extending from the service tube;

a collar between the mount ring and a second end of the piston assembly, the second end opposite the first end, the first plurality of opposing spring elements of the first support mount contacting the collar; and
a second support mount coupled to the second service fitting, the second support mount including a second ring circumscribing the service tube and a second plurality of opposing spring elements spaced circumferentially about the service tube and integral with the second support mount, the second plurality of opposing 

29. A service tube assembly comprising:
a first service fitting;
a second service fitting spaced from the first service fitting;
a service tube extending between the first service fitting and the second service fitting; 
a heat shield surrounding a portion of the service tube; 
a first support mount coupled to the first service fitting, the first support mount including a first ring circumscribing the service tube, the first support mount including a first plurality of opposing spring elements spaced circumferentially about the service tube and extending from the first ring to apply a biasing force to the service tube to dampen resonance of the service tube 
a piston assembly extending from the service tube towards the first support mount;
a mount ring at a first end of the piston assembly, the piston assembly extending from the service tube at the first end, the mount ring configured to mount the piston assembly to the service tube; and 
a collar between the mount ring and a second end of the piston assembly, the second end opposite the first end, the first plurality of opposing spring elements of the first support mount contacting the collar.

32. The service tube assembly of claim 29 wherein the first support mount circumscribes the service tube

33. The service tube assembly of claim 29 wherein the piston assembly includes a piston seal, and the first service fitting includes a first sleeve circumscribing and spaced from at least a portion of the service tube[[,]] with the piston seal abutting the first sleeve.

35. The service tube assembly of claim 29 wherein the first service fitting includes a first sleeve extending 

36. The service tube assembly of claim 35 further comprising a second support mount coupled to the second service fitting, wherein the second service fitting includes a second sleeve extending 

37. The service tube assembly of claim 36, wherein the piston assembly is a first piston assembly, the first piston assembly is provided at least partially within the first sleeve, and the service tube assembly further including 

41. The service tube assembly of claim 29, further including a second support mount coupled to the second service fitting, the second support mount including a second ring circumscribing the service tube and a second plurality of opposing spring elements spaced circumferentially about the service tube and integral with the second support mount, the second plurality of opposing spring elements 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Examiner, Art Unit 3741